Case:20-10511-SDB Doc#:9 Filed:06/16/20 Entered:06/16/20 10:58:23 Page:1 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

“ee CHRISTOPHER E. BANKS Chapter 7 Case No.20-10511-SDB
Debtor(s)
CHRISTOPHER E. BANKS
Movant
CELINA DIETZ
Respondent 3

MOTION TO AVOID JUDICIAL LIEN IN EXEMPT PROPERTY UNDER
SECTION 522(f)

COMES NOW DEBTOR(S) by counsel, and files this Motion pursuant to 11
U.S.C. §522(f) and Bankruptcy Rule 4003(d) to avoid certain liens on property of the
Debtor. In support of this Motion, Debtor states as follows:
1, The Debtor(s) filed a petition for relief under Chapter 7 of the Bankruptcy
Code on or about MAY 2157 2020.
2. This Court has jurisdiction over this motion, filed pursuant to 11 U.S.C. Sec.
522(f) to avoid and cancel a judicial lien held by CELINA DIETZ,
(hereinafter the “Respondent”) on property held by the debtor.
3. Respondent recorded a judicial lien against the following property of the
debtors:
Checking and/or savings accounts including cash on hand, as well as any real
or personal property in which Debtors have an interest.

The aforementioned judicial lien is entered of record as follows:
Case:20-10511-SDB Doc#:9 Filed:06/16/20 Entered:06/16/20 10:58:23 Page:2 of 6

CIVIL COURT OF RICHMOND COUNTY

CELINA DIETZ v. CHRISTOPHER E. BANKS, CASE NUMBER 302645

FILED IN BOOK 62 PAGE 566 ON OCTOBER 25", 2018.

4. All such possessions of debtor have been claimed as fully exempt in their
bankruptcy case.

5. The existence of Respondent’s lien on debtor’s household and personal goods
impairs exemptions to which the debtor would be entitled pursuant to 11
U.S.C. Sec. 522 (b).

WHEREFORE, the Debtor respectfully requests that the Court enter an Order

against respondent, avoiding and canceling the judicial lien in the above

mentioned property and for such additional or alternative relief as may be just and

 

 

proper.
Respectfully submitted this /( dayof June 2020.
Roger Claridge f
GA. Bar No. 001314
Claridge Law Firm, LLC
206 Pleasant Home Road
Augusta GA 30907

(706) 860-4500
Case:20-10511-SDB Doc#:9 Filed:06/16/20 Entered:06/16/20 10:58:23 Page:3 of 6
UNITED STATES BANKRUPTCY COURT

Southern District of Georgia

In the matter of:

)
CHRISTOPHER E. BANKS Chapter. 7
} Case No.: 20-10511-SDB
Debtor(s) )
CHRISTOPHER E. BANKS )
)
)
Movant }
CELINA DIETZ
)
)
Respondent(s)

NOTICE OF MOTION TO AVOID LIEN

Movant has filed papers with the court to avoid your lien in debtor's property.
Your rights may be affected. You should read these papers carefully and discuss them with your attomey.

If you do not have an attorney, you may wish to consult one.

If you have legal grounds to oppose the avoidance of your lien, or if you wish the Court to consider your views on the
motion, you must file a written request for a hearing with the Clerk of the Bankruptcy Court before the expiration of thirty

{30) days from the date stated in the certificate of service.

if you mail your request for a hearing to the court, you must mail it early enough so that it will be received within the time
referenced above.

Any request for a hearing must also be mailed to the moving party and all other persons indicated in the certificate of
service attached to these pleadings.

If a timely request is filed, you will receive notice of the date, time and place of hearing.

If you or your attorney do not take these steps, the Court will decide that you do not oppose the relief sought in the
motion and will enter an order avoiding your lien.

Date C/t / Ze2o ee _

a Attorney for Movant
“Behe CLAALAGE

Lucinda Rauback, Clerk
United States Bankruptcy Court
Southern District of Georgia

[Rev. 12/2012]
Case:20-10511-SDB Doc#:9 Filed:06/16/20 Entered:06/16/20 10:58:23 Page:4 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

“ue CHRISTOPHER E. BANKS Chapter 7 Case No.20-10511-SDB
Debtor(s) 5
CHRISTOPHER E. BANKS 5
Movant
CELINA DIETZ
Respondent

ORDER AVOIDING JUDICIAL LIEN

After notice of opportunity for hearing and motion having been served to the
respondent(s) and no response having been filed; the motion of the above named debtor
(s), to avoid and cancel the lien of respondent(s) is granted. The judicial lien is of record
as follows:

CIVIL COURT OF RICHMOND COUNTY

CELINA DIETZ v. CHRISTOPHER E. BANKS, CASE NUMBER 302645,

FILED IN BOOK 62 PAGE 566 ON OCTOBER 235th 2018.

THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED the lien of the
respondent(s) is hereby avoided and cancelled.

[END OF DOCUMENT]
Case:20-10511-SDB Doc#:9 Filed:06/16/20 Entered:06/16/20 10:58:23 Page:5 of 6

Presented by:

/S/ ROGER R. CLARIDGE
ROGER R. CLARIDGE
GA Bar No.: 001314
Claridge Law Firm
206 Pleasant Home Road
Augusta GA 30907
706-860-4500
Case:20-10511-SDB Doc#:9 Filed:06/16/20 Entered:06/16/20 10:58:23 Page:6 of 6

CERTIFICATE OF SERVICE

I hereby certify that 1 have served a copy of the within and foregoing Notice of
Motion to Avoid Judicial Lien, Motion to avoid Judicial Lien and Proposed Order upon
the following by depositing same in the United States Mail, addressed as follows, with
sufficient postage attached;

CELINA DIETZ

C/O JEFFREY PEIL

7013 EVANS TOWN CENTER BLVD.
SUITE 502

EVANS, GA 30809

And via Electronic notice as propounded by this Court upon the following:

James Overstreet Esq. US Trustee
Chapter 7 Trustee

DATED this /G day of SUnié , 2020.

 

Roger Claridge
GA Bar No. 001314
Attorney for Debtor

Claridge Law Firm LLC
206 Pleasant Home Road
Augusta, GA 30907
(706) 860-4500
